Citation Nr: 0828031	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II and/or 
PTSD.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
hypertension.  In June 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension, which 
he contends is secondary to service-connected diabetes 
mellitus, type II.  He also is service-connected for PTSD. 

A June 1995 U.S. Army reserves medical record shows a 
diagnosis of hypertension.  The examiner noted that the 
veteran should see his family physician about his 
hypertension as soon as possible.  Additional Army reserve 
records and post-service VA medical records dated from 2001 
to present show a continued diagnosis of hypertension.

A January 2007 VA examination report shows the examiner found 
the veteran's essential hypertension was idiopathic; meaning 
that there was no known cause.  The examiner further stated 
that diabetes mellitus type II does not cause essential 
hypertension.

Service connection can be granted for a disability that was 
caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a).  As the January 2007 examiner did not 
address the issue of whether the diabetes mellitus aggravated 
the hypertension, this matter must be resolved.  

Also, a December 1966 service medical record from active duty 
shows complaints of diffuse chest pain associated with 
palpitations occurring since the veteran returned from the 
Republic of Vietnam and associated with exercise.  The 
impression was acute anxiety reactions.
 
Given the findings of heart palpitations and chest pain 
associated with an anxiety attack in service, a medical 
opinion must be provided that addresses whether the veteran's 
service-connected PTSD caused or aggravated the veteran's 
hypertension; or whether the hypertension was directly 
incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
nephrology examination to determine 
whether it is at least as likely as not 
that the veteran's diabetes mellitus 
aggravated the veteran's hypertension.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

2.  Schedule the veteran for a VA 
cardiology examination to determine 
whether it is at least as likely as not 
that the veteran's PTSD caused or 
aggravated the veteran's hypertension.

The physician should also state whether it 
is at least as likely as not that the 
veteran's hypertension is related to any 
event in service, including the findings 
of heart palpitations with anxiety in 
December 1966.
3.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


